Name: Commission Regulation (EC) No 1372/94 of 16 June 1994 laying down certain indicative ceilings and certain additional detailed rules for the application of the Supplementary Trade Mechanism to trade in fruit and vegetables between Portugal and the other Member States
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy
 Date Published: nan

 No L 151 /6 Official Journal of the European Communities 17. 6. 94 COMMISSION REGULATION (EC) No 1372/94 of 16 June 1994 laying down certain indicative ceilings and certain additional detailed rules for the application of the supplementary trade mechanism to trade in fruit and vegetables between Portugal and the other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3651 /90 of 11 December 1990 laying down general rules for applying the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States ('), as amended by Regulation (EEC) No 745/93 (2), and in particular Article 8 thereof, Whereas, pursuant to Council Regulation (EEC) No 743/93 of 17 March 1993 on the list of products subject to the supplementary trade mechanism as regards consig ­ nements to Portugal (3), oranges and apples other than cider apples are applied to the supplementary trade mechanism (STM) ; Whereas Commission Regulation (EEC) No 3819/90 (4), as amended by Regulation (EEC) No 172/91 (*), lays down detailed rules for the application of the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States ; Whereas, in accordance with Article 3 of Regulation (EEC) No 3651 /90, the indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession should be laid down, for oranges and apples other than cider apples, for the periods during which the Portuguese market is to be considered sensitive within the meaning of Article 2 of that Regulation ; whereas these ceilings must reflect a gradual increase in trade flows between the Community as constituted on 31 December 1985 and Spain on the one hand and Portugal on the other ; Whereas the amount of the security relating to STM licences referred to in Article 4 of Regulation (EEC) No 3651 /90 should be fixed so as to ensure the proper func ­ tioning of these arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For oranges and apples other than cider apples falling within the CN codes listed in the Annex hereto the indi ­ cative ceilings provided for in Article 251 ( 1 ) of the Act of Accession and the sensitive periods for the Portuguese market, within the meaning of Article 2 of Regulation (EEC) No 3651 /90, shall be as fixed in that Annex. Article 2 The amount of the security for STM licences referred to in Article 4 (3) of Regulation (EEC) No 3651 /90 is hereby fixed at ECU 8 per 100 kilograms net of the products referred' to in Article 1 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 24. 0 OJ No L 77, 31 . 3 . 1993, p. 12. O OJ No L 77, 31 . 3. 1993, p. 9 . H OJ No L 366, 29. 12. 1990, p. 41 . (Ã  OJ No L 19, 25. 1 . 1991 , p. 13 . 17. 6 . 94 Official Journal of the European Communities No L 151 /7 ANNEX Indicative ceilings provided for in Article 251 (1 ) of the Act of Accession (tonnes) CN code Description of goods Sensitive period Targetceiling 0808 10 31 Apples, other than cider apples 1 . 9 . 1994  31 . 10 . 1994 6 200 0808 10 33 1 . 11 . 1994  31 . 12. 1994 6 700 0808 10 39 0808 10 51 1 . 1.1995  28 . 2.1995 11 200 0808 10 53 0808 10 59 0805 10 41 Oranges 1 . 12. 1994  31 . 1 . 1995 3 900 0805 10 45 1 . 2 . 1995  31 . 3 . 1995 6 200 0805 10 49 0805 10 11 1 . 4. 1995  31 . 5. 1995 5 800 0805 10 15 080510 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 35 0805 10 39